Title: From Alexander Hamilton to Elizabeth Hamilton, [1782]
From: Hamilton, Alexander
To: Hamilton, Elizabeth


[1782]
Engrossed by our own immediate concerns, I omitted telling you of a disagreeable piece of intelligence I have received from a gentleman of Georgia. He tells me of the death of my brother Levine. You know the circumstances that abate my distress, yet my heart acknowledges the rights of a brother. He dies rich, but has disposed of the bulk of his fortune to strangers. I am told he has left me a legacy. I did not inquire how much. When you have occasion for money you can draw upon Messrs. Stewart & ⟨Totten⟩, Philadelphia. They owe me upwards of an hundred pounds.
